Per Curiam.
The only question before Judge Nimocks was whether plaintiffs should be granted temporary injunctive relief “for the year 1963.” It was decided in favor of defendants. Hence, defendants were not aggrieved by Judge Nimock’s order and their purported appeal must be dismissed. G.S. 1-271; Buick Co. v. General Motors Corp., 251 N.C. 201, 205, 110 S.E. 2d 870.
With reference to defendants’ exception to the court’s expression of opinion and ruling with reference to defendants’ plea of estoppel, it *737seems appropriate to say: Judge Nimocks’ decision was not based on this ruling. Moreover, any ruling by Judge Nimocks with reference to defendants’ plea of estoppel would have significance only for the purpose of resolving the question then before him. The judge presiding at the final hearing is not bound by said ruling but will decide de novo all questions with reference to defendants’ said plea. Hence, it does not appear defendants are prejudiced by the portion of Judge Nimocks’ order to which they excepted.
Appeal dismissed.